Citation Nr: 1504530	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-24 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for lung condition, to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to June 1977.
	
This matter comes before the Board of Veteran's Appeals (Board) from a February 2012 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran has averred he has a lung condition, due to asbestos exposure, related to service. (See September 2011 VA Veteran's Application for Compensation and/or Pension). The Veteran contends specifically that his lung condition is due to asbestos exposure aboard naval vessels. The VA has conceded that the Veteran's military occupation, as a Boiler Technician, has been associated as having a highly probable exposure to asbestos. ( See August 2012 Statement of the Case (SOC)). The claims file does not contain a medical opinion in regard to whether the Veteran's alleged lung condition manifested in service or whether it is casually related to service.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his alleged lung condition. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However, in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects that the Veteran has submitted lay testimony asserting he currently has a lung condition. Furthermore, the Veteran contends that his condition may be associated with an event, injury, or disease during his active military service, specifically his service aboard naval vessels as a Boiler Technician.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's claim to entitlement to service condition for a lung condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for a lung condition.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination in regard to his claim for entitlement to service connection for a lung condition, to include as a result of asbestos exposure. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether the Veteran has a current lung condition and if so, whether it is at least as likely as not (50 percent or greater) that the Veteran's current lung condition is related to, or aggravated by, his military service, including exposure to asbestos during service. Any opinion should include a complete rationale. The examiner should consider the entire claims folder.

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




